Citation Nr: 1510947	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  10-22 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, Tennessee


THE ISSUE

Entitlement to payment of or reimbursement for medical services provided by Rhea Medical Center and Emergency Coverage Corp on April 5, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to May 1986. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of determinations by the Department of Veterans Affairs Medical Center (VAMC) in Murfreesboro, Tennessee.

In a June 2010 VA Form 9, the appellant requested a Travel Board hearing.  He was subsequently notified that such a hearing was scheduled in May 2013; however, he did not appear for that hearing and there is no indication that he has provided good cause for failure to appear or that he seeks to reschedule the hearing.  The request is considered withdrawn.  38 C.F.R. § 20.704(d) (2014).

The record before the Board consists of a paper claims file and an electronic file known as Virtual VA.

The issues of clear and unmistakable error in Regional Office (RO) rating decisions denying service connection for back and hip disabilities, as well as entitlement to service connection for bipolar disorder and anxiety, have been raised by the record in the representative's January 2015 statement, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the Nashville RO for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the record reveals that further development is warranted.  

The appellant contends generally that he is entitled to payment of or reimbursement for medical expenses incurred at a Rhea Medical Center (from both Rhea and Emergency Coverage Corp) April 5, 2009, on the basis that the Veteran's condition was emergent and that a VA facility was not feasibly available.  However, there is no actual claim for benefits for that date.  The medical evidence of record reflects that he presented to Rhea Medical Center at 4:00 a.m. on April 22, 2009, with complaints of nervous, shaking legs.  A history of bipolar was noted.  His shaking was assessed as moderate.  He was given medication and released the same day with instructions to see his private doctor.  VA denied a claim for the care on April 22, 2009, based on a clinical review by a VA health care specialist which concluded that an attempt to use VA facilities would not have been unreasonable and a reasonably prudent layperson would not have expected that delay would have been hazardous to life or health.  

Although the appeal before the Board is only as to the April 5, 2009, episode of care, the medical records in the record pertain only to the April 22, 2009, episode of care.  Accordingly, the appeal must be remanded so the outstanding records can be obtained.  

The Veteran is service-connected for Crohn's disease, rated 100 percent disabling.  

The Veteran has urged in his notice of disagreement and his substantive appeal that he felt that he was having a serotonin induced panic attack, and he had been told by his physician and psychiatrist that if he had such an attack he should go to the nearest hospital.  He noted that it was not reasonable to expect that someone who was having his legs shaking as his were could drive 140 miles to the nearest VA.  

The Veteran's representative urged in January 2015 written argument before the Board that the Veteran was having severe leg spasms and was on the verge of panic, and thus he could not drive the 140 miles to the VA.  He also submitted multiple documents from medical websites regarding Crohn's disease, serotonin syndrome and other medical issues related to his argument.  

Under the circumstances, this matter should be returned to the AOJ to obtain all records relevant to the issue on appeal.  

Accordingly, the case is REMANDED for the following action:


1.  The VAMC should obtain all private medical records and other information (such as the original claim) relevant to the April 5, 2009, episode of care that is the only issue currently on appeal after obtaining any necessary authorization from the Veteran.

2.  The VAMC should also undertake any other development it determines to be warranted.

3.  Then, the VAMC should readjudicate the issue(s) on appeal.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







